Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pgs. 6-8, filed 12/21/2021, with respect to independent claims 1 and 11. have been fully considered and are persuasive.  The rejection of 09/21/2021 has been withdrawn. 
Applicant argues that amended claim 1 language “A method of operating a data analytics system to improve a confidence level in a first determination, the method comprising: receiving, via a transceiver, a first data from one or more electronic devices; generating the first determination based on the first data; generating a first confidence level for the first determination; identifying new data not yet captured by the one or more electronic devices that would increase the first confidence level by determining, with a parameter processor, data sources available in a region of interest, determining which data sources in the region of interest can provide the new data; sending, via a communication processor, to the one or more electronic devices an interactive request to gather the new data using the one or more electronic devices, the interactive request including instructions to a person associated with the additional data to perform an action to enable the one or more electronic devices to capture the new data; receiving a response including the new data, via the communication processor, from the one or more electronic devices; determining whether each response is from an electronic device controlled by a trusted individual or an electronic device controlled by an untrusted individual; combining responses from devices controlled by untrusted individuals into an aggregated response; and generating a second confidence level based on the first data and the new data” is not obvious in view of in the prior art. Examiner agrees that all claim elements in combination are not obvious with respect to prior arts. While prior arts of the record include all of the individual limitations, when considered as a whole, there is no obvious combination without the use of hindsight reasoning that anticipate the claims. Therefore, the argument is persuasive and all rejections are withdrawn. Objections for dependent claims that had been objected to as dependent on a rejected base claim are also withdrawn.

Allowable Subject Matter
Claims 1, 3, 8, 10, 11, 13, 18 and 21 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J MITCHELL CURRAN whose telephone number is (469)295-9081.  The examiner can normally be reached on M-F 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J MITCHELL CURRAN/Examiner, Art Unit 2157          

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157